Citation Nr: 1022530	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  05-26 709	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction.

2.  Entitlement to an increased rating for right epididymitis 
with painful testicle, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a compensable rating for left varicocele.

4.  Entitlement to a compensable rating for skin disability 
of the scrotum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Richard Rasmussen


REMAND

The Veteran had active military service from April 1974 to 
April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In January 2008, the Board remanded the Veteran's claims for 
additional development.  In the decision, the Board 
instructed:

Any records pertaining to a decision by 
[the Social Security Administration] 
regarding any claim filed by the Veteran 
for benefits through that agency, to 
include the decision itself and the 
medical records relied upon in reaching 
the decision, should be obtained.  All 
records and/or responses received should 
be associated with the claims file.  All 
procedures set forth in 38 C.F.R. 
§ 3.159(c)(2) pertaining to requests for 
records from Federal facilities must be 
followed.  Likewise, all notice 
procedures as set forth in 38 C.F.R. § 
3.159(e)(1), for identified records that 
are not obtained must be followed.

The Board notes that 38 C.F.R. § 3.159(c)(2) specifically 
states that:  

VA will make as many requests as are 
necessary to obtain relevant records from 
a Federal department or agency.  These 
records include but are not limited to 
military records, including service 
medical records; medical and other 
records from VA medical facilities; 
records from non-VA facilities providing 
examination or treatment at VA expense; 
and records from other Federal agencies, 
such as the Social Security 
Administration.  VA will end its efforts 
to obtain records from a Federal 
department or agency only if VA concludes 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  Cases in which 
VA may conclude that no further efforts 
are required include those in which the 
Federal department or agency advises VA 
that the requested records do not exist 
or the custodian does not have them.

The agency of original jurisdiction (AOJ) appears to have 
made two attempts to obtain records from the Social Security 
Administration (SSA), but no response has been received.  In 
a March 2010 supplemental statement of the case, the AOJ 
informed the Veteran, "[w]e requested records from the 
Social Security Administration (SSA).  To date, SSA has not 
responded."  In fact, following its second attempt to obtain 
SSA records, the AOJ wrote the Veteran a letter in September 
2009 and noted that it may take several months to receive a 
response from SSA.  No further follow-up to the September 
2009 request was initiated.  Given the specific requirements 
of the regulation, the Board finds that the AOJ has not fully 
complied with the procedures set forth in 38 C.F.R. 
§ 3.159(c)(2).  Thus, the case must again be remanded to 
ensure full compliance with the Board's instructions.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers on the Veteran, as a matter of law, a right 
to compliance with the remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the Social Security 
Administration (SSA) all of the medical 
records upon which any decision 
(favorable or unfavorable) concerning the 
Veteran's entitlement to benefits was 
based, as well as any SSA decision and 
the associated List of Exhibits.  (The 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2009) regarding requesting 
records from Federal facilities must be 
followed.)  All records and/or responses 
received should be associated with the 
claims file.

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims on appeal.  If any 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

